Citation Nr: 9921937	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for missing teeth.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to March 
1946.

This matter comes to the Board from a June 1996 RO decision 
which denied service connection for residuals of removal of 
teeth (missing teeth).  


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for missing teeth.


CONCLUSION OF LAW

The veteran's claim for service connection for missing teeth 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served on active duty from March 1942 to March 
1946.

(The numbering system for teeth has changed over the years 
and all teeth numbers are reported here under the current 
system.)  The veteran's March 1942 service entrance 
examination shows that he was missing teeth numbers 3, 4, 5, 
6, 11, 12, 13, 17, 18, 19, 21, 27, 28, and 30.  His service 
dental records show he underwent treatment for dental 
conditions such as caries.  In April 1945 he had removal of a 
cyst under teeth 24 and 25 and had extraction of teeth 23-26 
for periapical abscesses.  In September 1945 he had partial 
upper and lower dentures made to replace his numerous missing 
teeth.  The March 1946 service separation examination noted 
he was missing teeth numbers 3-6, 11-13, 18-20, 22-26, 29, 
and 32; he had serviceable upper and lower partial dentures. 

In April 1993 the veteran filed a claim for service 
connection for missing teeth "L9, L10, R9, R10, L1, L2, R1, 
R2" (teeth numbers 7-10 and 22-26, by current numbering 
system).  He claimed the missing teeth were the result of the 
removal of a cyst in service.  It was noted he needed new 
dentures.  In subsequent statements, the veteran's 
representative related that the veteran's current dentures 
were defective, and he was seeking service connection for 
missing teeth in order to be eligible for VA dental treatment 
including new dentures.  

In and after April 1994 the veteran submitted private dental 
treatment records dated from 1954 to 1994.  These records 
show various dental treatments including adjustments and 
replacement of dentures, and extractions and crowns.  

The veteran and his son testified at a hearing at the RO in 
September 1998.  It was asserted that the veteran should 
receive compensation and VA outpatient dental treatment for 
the teeth extracted during service as a result of a cyst.  It 
was reported that the veteran had incurred expenses over the 
years for a condition which should have been service 
connection, and that he now had no insurance to take care of 
dental expenses.

II. Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  Replaceable missing 
teeth, among other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  The 
Board notes that, effective June 8, 1999, the foregoing 
regulations were combined into a new version of 38 C.F.R. 
§ 3.381, but there has been no substantive change in the 
legal provisions which would affect the present case.  See 64 
Fed. Reg. 30392 (1999).  

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for a noncompensable service-connected 
dental condition, provided that the veteran apply for 
treatment within (given the appellant's dates of service) a 
year after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); etc.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999); 38 C.F.R. § 17.161 (1998).

A number of the veteran's teeth were extracted during active 
duty, and he was given upper and lower partial dentures.  He 
was missing numerous teeth when he went into service and the 
extractions of at least the front 4 lower teeth, numbers and 
22-26 were for periapical abscesses and were associated with 
a cyst.  While he asserts that these extracted teeth should 
be service connected because they were extracted during 
service and because he has had dental expenses associated 
with the loss of these teeth and now needs new dentures, such 
does not constitute a basis for service connection.  He has 
replaceable missing teeth, and thus service connection for 
compensation purposes is prohibited.  He does not allege, nor 
does the record suggest, that he meets any of the listed 
categories of eligibility for VA outpatient dental treatment, 
and service connection for his extracted teeth would not lead 
to treatment eligibility.

In the absence of competent evidence to support service 
connection of a dental condition, for compensation or 
treatment purposes, the claim is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Woodson 
v. Brown, 8 Vet.App. 352 (1995), aff'd 87 F. 3d 1304 
(Fed.Cir. 1996).




ORDER

Service connection for missing teeth is denied.



		
	 L. W. TOBIN
	Member, Board of Veterans' Appeals



 

